Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 8149809 and USPN 8599816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
AFCP 2.0 request and a response under 37 CFR 1.116 to the outstanding final rejection is accepted. The response (1/28/2022) includes an amendment to at least one independent claim, and the amendment does not broaden the scope of the independent claim in any aspect.  The amendment filed on 1/28/2022 has been entered.
Allowable Subject Matter
Claims 1, 35-38, 40-43, 45-48 and 50-52 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Each independent claim identifies the uniquely distinct features:
regarding claims 1, 38, 43 and 48: See limitations related to “a scaling factor” added on 12/01/2021.
The closest prior art of record disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416